Order, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered August 3, 2005, which, inter alia, denied defendant’s motion to vacate a default judgment, reversed, on the law, the facts and in the exercise of discretion, without costs, and the motion granted with leave to file a late answer within 20 days of service of a copy of this order with notice of entry.
Initially, we find that the motion court properly confirmed the Referee’s report, which clearly defined and addressed the issues raised, resolved matters of credibility, and made findings substantiated by the record (see Melnitzky v Uribe, 33 AD3d 373 [2006]). Plaintiff husband proved by a preponderance of the evidence, after a traverse hearing, that his attorney had properly served the wife with a copy of the summons with notice in this divorce action (see Lattingtown Harbor Prop. Owners Assn., Inc. v Agostino, 34 AD3d 536, 538 [2006] [declining to disturb hearing court’s finding, supported by the record, that process server was more credible than defendant]).
The dissenting Justice accurately relates the facts, but erroneously rejects the credibility determinations made by the Referee and confirmed by the motion court. Contrary to the dissent’s assertion, neither the court nor the Referee based its credibility findings primarily on the process server’s status as an attorney. Instead, the record shows that the Referee made explicit credibility findings for each of the three critical wit*394nesses at the traverse hearing—the wife, the process server/ attorney and Ms. Lee—and did so based on an evaluation of the traditional criteria for weighing the credibility of witness testimony.
For instance, the Referee found that the wife’s testimony was “not credible” based on her obvious motive to deny being served with process (see PJI3d 1:8 [in weighing testimony, jurors may consider the interest or lack of interest of any witness in the outcome of the case]), and further noted that the wife’s two strongest pieces of evidence at the traverse hearing—the ATM receipt mentioned by the majority and Lee’s testimony—were both “inconclusive” regarding the pivotal issue of whether service was accomplished.
Similarly, the Referee found Lee’s testimony “suspect,” asking rhetorically, “How likely is it that she would independently remember whether defendant was a customer at the Laundromat on a particular night, months before the traverse hearing?” It was perfectly appropriate for the Referee and the motion court to consider the probability or improbability of Lee’s testimony, when considered in light of all the other evidence in the case (see PJI3d 1:8). In fact, the absurdity of Lee’s testimony that she remembered the exact date and time of the wife’s appearance at her laundromat six months earlier alone justifies this credibility determination made by the Referee.
Nor did the Referee and motion court rely “decisively” on the process server’s status as an attorney. Although the Referee certainly did question why “an attorney admitted to practice for over 30 years” would risk his law license by filing a perjurious affidavit of service, the dissent ignores the remainder of the Referee’s statement, which points out that engaging in such a desperate falsehood to accomplish service on that particular evening would have been illogical and completely unnecessary, given that the attorney was personally familiar with the wife, lived in close proximity to her, and there was no imminent risk that the statute of limitations would expire if service had not immediately been effected.
In our view, the Referee’s statements merely reflect an inquiry into the absence of logical reasons, given the potential risks, of engaging in such misconduct. We agree with his conclusion that the attorney had no discernible motive or logical reason to state falsely that he had properly served the wife, whom he knew personally and who would obviously deny service, since he easily could have accomplished the same result on another occasion.
Nevertheless, under the unique circumstances of this case, *395the order should be reversed and the default vacated because, apparently unbeknownst to the Referee who granted the default, the wife had appeared and filed a motion seeking affirmative relief in Supreme Court prior to the default being entered.
Although the wife’s default in failing to timely answer the complaint is undisputed, the record amply demonstrates that she undertook several actions that should have placed both the court and the husband’s counsel on notice that she intended to appear and defend the matrimonial action. First, on September 27, 2004, after allegedly learning of the divorce action for the first time during an appearance in Family Court, the wife served a notice of appearance (which included a demand for a copy of the divorce complaint and all other papers) and a request for judicial intervention on the husband’s attorney by regular mail. Significantly, a copy of the wife’s notice of appearance in the record includes a stamp stating “RECEIVED OCT 1—2004 TRIAL SUPPORT OFFICE.” This indicates that Supreme Court, or at least the Trial Support Office of that court, received notice that the wife was appearing in the action on October 1, 2004, which is 11 days before the default judgment was signed.
Second, the record also shows that the husband’s attorney received the wife’s notice of appearance, as evidenced by his September 30, 2004 “Notice of Rejection,” wherein he rejected service of the wife’s papers as untimely. The notice of rejection further indicates by stamp that it was received by the Trial Support Office on September 30, 2004, 13 days before the default judgment was signed. These documents indicate that the husband’s attorney was obviously aware of the wife’s appearance in the action 12 days before the default judgment was signed.
In addition, the record shows that on October 6, 2004, the wife submitted a show cause order to vacate the husband’s note of issue in the divorce action. Justice Stackhouse signed the order on October 8, and set a return date of October 18. Thus, four days before the default judgment was signed, the record shows that the wife had made a motion in Supreme Court seeking affirmative relief in the divorce action.
From these facts, it is evident that the court and the husband’s attorney were or should have been aware of the wife’s appearance and her request for affirmative relief several days before the default was signed. However, the papers filed by the husband’s counsel in support of the default judgment, as well as the judgment itself, strongly indicate that this information was never brought to the attention of the Referee who granted the default. Indeed, the husband’s attorney’s affirmation of regular*396ity states that “[the wife] is in default for failure to serve a notice of appearance in this action in due time, and the time to answer has not been extended by stipulation, court order or otherwise.” Further, the divorce judgment itself states that “Defendant has not appeared and is in default.”
Although we recognize that the husband’s papers in support of the default were prepared and filed before the wife’s entry into the case, it remains a mystery to us why the Referee was apparently oblivious to her appearance. Equally puzzling is how a Referee can grant a default judgment in an “uncontested” matrimonial action at the same time a Supreme Court Justice has signed a show cause order, brought by the party allegedly in default, requesting vacatur of the note of issue in that action. If the Referee had been made aware of the wife’s entry into the case, it is entirely possible that this default never would have been entered.
We note that in recognition of the important public policy of determining matrimonial actions on the merits, the courts of this State have adopted a liberal policy with respect to vacating defaults in actions for divorce or ancillary relief (see Viner v Viner, 291 AD2d 398 [2002]; O’Brien v O’Brien, 149 AD2d 830, 831 [1989]). Accordingly, even assuming that the wife’s allegations of a reasonable excuse and meritorious defense were insufficient by themselves to justify the standard for vacatur, under the unusual circumstances of this case, including the wife’s pro se status and the fact that the Referee was apparently kept in the dark about her appearance in the case and intent to defend the action, we find that the motion court abused its discretion in refusing to vacate the default (id. at 831-832). We also note that the wife faithfully appeared during all Family Court proceedings and during her prior divorce action, and her motion to vacate her default was made promptly upon its entry.
Finally, our dissenting colleague is mistaken in suggesting that we implicitly find that the wife had perjured herself and suborned perjury. We find no such thing. As our opinion makes clear, we find that the Referee’s credibility determinations were supported by the evidence at the traverse hearing, and, to that extent, his finding of proper service must be upheld. Unlike the dissent, we do not believe it is this Court’s function to make an independent determination as to who, in fact, perjured themselves at the traverse hearing, and we offer no opinion thereon. Our vacatur ruling is based solely on the unfairness of granting a premature default against an unrepresented party in a matrimonial action. It has nothing to do with indulging any party’s alleged misconduct. Concur—Williams, Gonzalez, Sweeny and Kavanagh, JJ.